Citation Nr: 1807736	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  11-09 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to January 1988.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2017, the Board remanded the issue of entitlement to an increased rating in excess of 10 percent for a right ankle disability for further development.  After further development, the issue on appeal is ready for adjudication. 


FINDING OF FACT

The Veteran's right ankle disability is characterized by marked limitation of motion. 


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no more, for a right ankle disability have been met.  38 U.S.C. §§1155, 5103(A), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271(2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). Here, the duty to notify was satisfied by a way of a letter sent March 2010. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Increased Rating

The Veteran is seeking an increased rating for his service-connected right ankle disability.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208(1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran contends that he is entitled to an increased rating for his service-connected right ankle disability.  He describes his ankle pain as constant with occasional locking and swelling of the joint.  The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 (addressing limitation of motion of the ankle).

Initially, the Board notes that the Veteran's right ankle disability has previously been determined to be most analogous to, and rated under Diagnostic Code (DC) 5271, for limitation of motion of the ankle.  The Veteran has not asserted, and VA examinations do not reflect, ankylosis of the ankle (DC 5270), ankylosis of the subastragalar or tarsal joint (DC 5272), malunion of the os calcis or astragalus (DC 5273), or astragalectomy (DC 5274).  After careful consideration, the Board concurs with the use of DC 5271.  Utilization of DC 5271 does not restrict the Board to strictly considering range of motion measurements.  Rather, DC 5271 permits the Board to evaluate all ankle symptoms that could act to limit the motion of his ankle.  Therefore, the Board finds that DC 5271 is for application.

In order to warrant an increased rating for the right ankle based on limitation of motion, the evidence must show symptoms that are moderate (10 percent) or marked (20 percent).  The words "moderate" or marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6 (2017).  In order to warrant a rating in excess of 20 percent under a different diagnostic code, the evidence must show anklyosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees (30 percent under DC 5270).  See C.F.R. §, 4.71a, Diagnostic Code (DC) 5271(2017). 

The Board finds that the Veteran's range of motion can be characterized as "marked."  The Veterans medical treatment records dated May 2012 revealed plantar flexion of 30 degrees with significant crepitus.  During a September 2014 VA examination, range of motion testing revealed plantar flexion of 30 degrees and dorsiflexion of 15 degrees.  The examiner noted that the Veteran had less movement than normal, weakened movement, and pain on movement.  Additionally, during an examination in September 2014, the Veteran reported constant pain in the right ankle, which was more marked medially. 

During a June 2017 VA examination, the Veteran reported difficulty when walking or standing for long periods of time and that he uses a cane for ambulation.  Upon examination he exhibited plantar flexion of 30 degrees and dorsiflexion of 10 degrees.  The examiner noted that during flare-ups the Veteran's exhibited plantar flexion of 25 degrees and dorsiflexion of 5 degrees.  By contrast the normal ranges of motion in the ankle are 45 degrees of plantar flexion and 20 degrees of dorsiflexion.  38 C.F.R. § 4.71, Plate II (2017).  When considering the limitation of motion along with the Veteran's reported symptoms of ankle sprains, weakness, and pain, the Board finds that a 20 percent rating is warranted.

When considering rating the Veteran's disability under this diagnostic code, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, as a rating in excess of 20 percent requires ankylosis rather than restricted range of motion, the Deluca criteria cannot be used to achieve the higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Based on the evidence of record, the Board determines that a 20 percent rating, but no more, is warranted for the Veteran's right ankle disability.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms of his hypothyroidism, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As noted previously, the medical evidence is especially important in this instance where the Veteran has multiple disabilities, only one of which is service-connected.




ORDER

A 20 percent rating, but no more, for a right ankle disability is granted, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


